Citation Nr: 1338216	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  10-08 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD on a de novo basis. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to September 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal following a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In August 2010, the Veteran testified before the undersigned member of the Board during a hearing at the RO.  Additional evidence was submitted by the Veteran following the hearing with a waiver of initial RO consideration of that evidence.  The Board accepts the evidence for inclusion into the record on appeal.  Notwithstanding the noted waiver, in light of the remand of the Veteran's claims, as outlined below, the evidence will be available for the RO's review.  

(The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD is discussed in the decision below.  The underlying question of service connection for PTSD on a de novo basis is addressed in the REMAND that follows the decision.)


FINDINGS OF FACT

1.  By a February 2004 rating decision, the RO denied the Veteran's claim for service connection for PTSD.  The Veteran was notified of the decision later that same month, February 2004, but did not appeal.  

2.  Evidence received since the RO's February 2004 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD, and it raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  A February 2004 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2013).

2.  New and material evidence has been received, and the Veteran's claim for service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of history, in October 2003, the Veteran filed an application (VA Form 21-526) for service connection for PTSD.  He identified his stressors as the suicide of someone he knew in his military unit, an unexploded enemy mortar round placed six feet away from his living quarters, and the fear of almost being left behind when elements of the unit he was assigned to in the field pulled out and left the area.  

In the above noted February 2004 rating decision, the RO denied the Veteran's claim for PTSD.  The decision noted that the information provided by the Veteran concerning the identified stressful events could not be verified, nor was there a clinical diagnosis for PTSD.  

In January 2009, the Veteran submitted an additional VA Form 21-526 in which he sought to reopen his claim for service connection for PTSD.  In February 2009, the RO received the Veteran's stressor statement.  The statement essentially described the same stressor incidents that had been previously reported by the Veteran.  The Veteran, however, added that he routinely saw dead bodies while serving in Vietnam.  The RO was able to verify the suicide death of a soldier in the Veteran's unit, the 125th Signal Battalion.  In the March 2009 rating decision, the RO reopened the Veteran's claim for service connection for PTSD, but continued to deny the claim.   

The Veteran appealed the March 2009 rating decision.  In a December 2009 statement of the case (SOC), which continued the denial of the Veteran's claim, the RO noted that other than the suicide death of the soldier in the Veteran's unit, it was unable to verify the Veteran's other claimed stressors.  It found that the information provided by the Veteran with regard to these stressors was vague and non descriptive.  Furthermore, the RO found that the medical evidence did not reflect a diagnosis of PTSD.  

As noted above, the Veteran was notified of the February 2004 rating decision denying his claim for service connection for PTSD and did not appeal; thus, the February 2004 rating decision is final.  38 U.S.C.A. § 7105.  Under pertinent legal authority, VA may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the evidence received could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to the Court's holding in Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist to provide a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Here, the basis of the RO's February 2004 denial was the lack of a verifiable stressor and the lack of a current diagnosis of PTSD.  The evidence received subsequent to the final February 2004 rating decision includes confirmation of the Veteran's report that a member of his unit committed suicide, as well as VA clinical records documenting a diagnosis of PTSD.  The Board finds this evidence to be new and also finds this evidence to be material-the evidence relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for PTSD.  In other words, the evidence provides support for the Veteran's claim that he has PTSD and that this disability is related to his period of military service.  As a verifiable stressor and a diagnosis of PTSD were elements not present in the prior final denial, the Board finds that the evidence is sufficiently material to reopen the Veteran's claim.  Shade, 24 Vet. App. at 117.

Accordingly, the Board finds (as did the RO in its March 2009 rating decision) that evidence received subsequent to the February 2004 rating decision is new and material and serves to reopen the claim for service connection for PTSD.  Notwithstanding the Board's finding, it cannot, at this point, adjudicate the reopened claim of service connection for PTSD on a de novo basis, as further development of the claim is necessary prior to a final adjudication.  The specific evidentiary development needed is discussed in detail in the remand below.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.  



(CONTINUED ON NEXT PAGE)


REMAND

As noted above, the Veteran has provided information concerning three stressful events that he believes are the cause of his current psychiatric symptomatology.  Only the suicide death of a member of the Veteran's unit, the 125th Signal Battalion, has been verified.  The RO has not otherwise attempted to verify the other two reported stressor events as it found the Veteran's description of the events to be vague and non descriptive.  In his February 2009 statement, the Veteran also commented that he routinely saw dead bodies and that friends/acquaintances would go out on a missions and not be seen again.  

Personnel records document that from September 1969 to September 1970, the Veteran was assigned to the 125th Signal Battalion, a unit attached to the 25th Infantry Division.  The 25th Infantry Division Association website (www.25thida.org) notes that the 125th Signal Battalion was based at Cu Chi from which it ". . . provided a division-wide area communications system.  Battalion elements were also routinely placed in direct support of divisional units conducting combat operations."  In light of this information, the Board finds the Veteran's accounts of being stationed at Cu Chi and out in the field at Fire Support Base (FSB) Washington and at Bearcat base camp, to be credible.  Furthermore, while there is a lack of any current confirmation of a guerilla -type action against the Veteran (the alleged mortar round being placed outside his living quarters), Internet articles and stories associated with the 25th Infantry Division do document considerable enemy (Viet Cong) guerilla activity in the areas of Vietnam in which the 25th Infantry Division conducted operations.  Furthermore, as the Veteran was reportedly assigned to field operational bases in areas of know enemy activity, it is not inconceivable that the Veteran would be extremely fearful of being left behind.  

Otherwise, the Veteran has been diagnosed with PTSD and with depression.  Additionally, a May 2010 VA mental health treatment note documents an apparent problem with anxiety.  Whether any of these psychiatric conditions, or symptoms thereof, are related to the Veteran's service in Vietnam is unclear.  Therefore, the case requires remand for an examination and opinion to determine whether the Veteran meets the criteria for a DSM-IV diagnosis of PTSD based on the verified in-service stressor (or any subsequently verified in-service stressor), or whether any other psychiatric disability identified by the examiner is related to the Veteran's period of service.  See e.g. Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (the Veteran did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) from which he suffers).  Pursuant to the holding in Clemons, the Board will consider the Veteran's claim as encompassing any psychiatric disability, to include PTSD.  

Also, since the RO last considered the Veteran's claim per the December 2009 SOC, VA amended its regulations governing entitlement to service connection for PTSD.  The new version of 38 CFR 3.304(f), effective July 13, 2010, adds a paragraph to the regulation under 3.304(f)(3), and moves 3.304(f)(3) and (4) to 3.304(f)(4) and (5)).  The amendment to the regulation relaxes the evidentiary standard required for establishing an in-service stressor to support a diagnosis of PTSD.  See 75 Fed. Reg. 39843- 52 (July 13, 2010).  The additional paragraph added to 3.304(f) states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

75 Fed. Reg. 39843-52 (July 13, 2010)(codified at 3.304(f)(3)).

The Veteran should be apprised of the amended 38 C.F.R. § 3.304(f) and the RO should consider the amended regulation, and whether or not it applies, in readjudication of the Veteran's claim for service connection for PTSD on appeal.

In light of the remand above, the Veteran should be sent a notice letter informing him that he may submit "buddy statements" from those military personnel who were present at the time of the alleged stressors.  See Sizemore v. Principi, 18 Vet. App. 264 (2004); Garlejo v. Derwinski, 2 Vet. App. 619, 620-21 (1992)) (concluding that VA breached its duty to assist the appellant by neglecting to inform him that he could ask fellow soldiers to write letters in support of his claim).  Also, the Veteran's VA treatment records are dated no later than July 2013 (see Virtual VA Electronic File).  As such, the RO should obtain the Veteran's available VA medical records dated since July 2013.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's more recent VA treatment records dated since July 2013 and associate the records with the claims file.  

2.  Notify the Veteran that he may submit "buddy statements" from other persons who were present at the time of his claimed stressful events in Vietnam.  

3.  After completion of the above (and allowing a reasonable amount of time for the Veteran to submit any buddy statements or for the RO to obtain any identified records), schedule the Veteran for psychological testing and a VA psychiatric examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  

The RO should identify for the examiner the Veteran's claimed stressors, and also identify the stressor(s) that have been clearly verified at the time of the VA examination request.  

Psychological testing should be conducted with a view toward determining whether the Veteran in fact has PTSD.  

The examiner should consider the entire record, including psychological test results.  The examiner should examine the Veteran, and identify all of the Veteran's psychiatric disorders in accordance with DSM-IV.  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressor or stressors (1) is/are related to a fear of hostile military or terrorist activity; (2) whether the identified stressor(s) is/are adequate to support a diagnosis of PTSD; and (3) whether the Veteran's symptoms are related to the identified stressor(s).

If the examiner diagnoses an acquired psychiatric disorder other than PTSD, the examiner should opine whether it is at least as likely as not (i.e., 50 percent or greater degree of probability) that the disorder is related to the Veteran's period of active military service.

A thorough explanation for any opinion offered must be provided.  If the examiner determines that they are unable to provide any portion of the requested opinion without resort to speculation, the reasons and bases for this determination should be offered and any outstanding evidence that would enable the examiner to provide the opinion should be identified.

4.  After undertaking any other development deemed appropriate, re-adjudicate the claim on appeal (best characterized as a claim for service connection for an acquired psychiatric disability, to include PTSD).  See Clemons, supra.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.  The SSOC must include citation and consideration of the revised 38 C.F.R. § 3.304(f) (2013) as it pertains to the relaxed evidentiary standard for establishing an in-service stressor.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


